DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 5/24/2022.
Claim(s) 1-5, 7-12, 14-18, 20-23 is/are pending in this Office Action.
Claim(s) 6, 13, 19 is/are canceled.
Applicant’s addition of new claim(s) 21-23 is acknowledged.
Claim(s) 1, 7, 12, 14-18, 20 is/are amended.	
Drawings
Drawing corrections have been approved. Drawing objection of the most recent Office action has been removed.
Specification
Specification corrections have been approved. Abstract objection of the most recent Office action has been removed.
Claim Objections
Claim corrections have been approved. Claim objections of the most recent Office action have been removed.
Claim Rejections - 35 USC § 112






Rejections under 35 USC 112(b) rejections of the most recent Office action have been removed. See Response to Arguments section of this Office action. 
Applicant’s amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear whether “the level of addressability” in the seventh line of the second “determining step” is the “first level of addressability” in the first and second lines of the second “determining step”, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “the level of addressability” to be “the first level of addressability” “, instead.  
Claims 18-19 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 101
Rejections under 35 USC 101 have been maintained. See Response to Arguments section of this Office action. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.












Claims 1-5, 7-12, 14-18, 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claims 1-5, 7-12, 14-16 recite a computer-implemented method and therefore are a process. Claims 17-19 recite a computing system and therefore are a machine.  Claim 20 recites one or more tangible, non-transitory, computer-readable media and therefore is a manufacture. 
Claims 1 recites “a computer-implemented method for determining autonomous vehicle operational domains” comprising a series of steps which recite obtaining data and providing an output, wherein the limitations, “determining, by the computing system and based at least in part on the one or more capabilities of the autonomous vehicle, a portion of the plurality of potential travel routes within the operational domain that the autonomous vehicle is capable of traversing” and “determining, by the computing system, a level of addressability of the operational domain, the level of addressability being based at least in part on the portion of the plurality of potential travel routes within the operational domain that the autonomous vehicle is capable of traversing, and the level of addressability representing an ability of the autonomous vehicle to provide a service within the operational domain”, under their broadest reasonable interpretations, are equivalent to a mental process of determining that the autonomous vehicle is capable of traveling on a certain portion of a route and that the autonomous vehicle is capable of providing a service within an area. If the data from the which the determinations are being based on shows that the autonomous has certain components which allows it to travel along a certain stretch of road (e.g., snow tires on an icy road), then a person can mentally determine the “portion of the plurality of potential travel routes” and the “level of addressability” of such an operation domain. Therefore, claim 1 recites at least a mental process under the judicial exception.
First, the judicial exception is not integrated into a practical application because the additional elements of the “computing system”, and the “one or more computing devices” which are recited in the claim are generic hardware components which do not integrate the judicial exception into a practical application. Further, “a computer-implemented method for determining autonomous vehicle operation domains, comprising…” as recited in the preamble is an intended use of the generic computer components recited in the claim. Therefore, claim 1 recites these elements which merely implement the abstract idea by being used as a tool which performs the abstract idea.
Second, the judicial is not integrated into a practical application because the data inputs and outputs are insignificant extra-solution activity. The limitations “obtaining…data indicative of one or more capabilities of an autonomous vehicle” and “obtaining…data associated with a plurality of potential travel routes within an operational domain of the autonomous vehicle” are pre-solution activities comprising steps of gathering data for use in the claimed process, wherein the data is obtained by the computing system to be analyzed in the determination of the level of addressability. The limitation “sending… a mapping instruction, the mapping instruction instructing a mapping vehicle to generate autonomous vehicle map data for the autonomous vehicle in the operational domain” is a post-solution activity which is not integrated into the claim as a whole, wherein the computing system outputs mapping instruction to control another autonomous vehicle. Further, this “sending” step does not relate the “portion of the plurality of potential travel routes” nor the “determined level of addressability” into the rest of the claim at all, as this step does not associate the “mapping instruction” with any components of the preceding limitations besides the “computing system” and the “operational domain”. 
Moreover, limiting the use of the abstract idea to a particular technological environment (e.g., to control an aircraft engine), or as stated in applicant’s preamble of claim 1 (“for determining autonomous vehicle operation domain”) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”).
Thus, there are no elements which integrate the judicial exception into a practical application.
This judicial exception does not recite additional elements that are sufficient to amount to
significantly more, because of the same reasons as those discussed above with respect to determining
that the claim does not integrate the abstract idea into a practical application.
If a claim limitation under its broadest reasonable interpretation recites limitations of a mental
process, without integrating into a practical application and without significantly more, then it falls
within the “Mental Processes” grouping of Abstract Ideas under the judicial exception. Accordingly,
claim 1 is ineligible.
Claims 17 and 20 comprises similar limitations as claim 1, and are thus similarly rejected, except claims 17 and 20 recite the additional components of “one or more processors” and “one or more tangible, non-transitory, computer readable media”. However, these components are generic hardware components which do not integrate the judicial exception into a practical application or amount to significantly more. Therefore, in absence of any other limitations which integrate the judicial exception into a practical application or amount to significantly more, claims 17 and 20 recite at least a mental process under the judicial exception.
Dependent claims 2-5, 7-12, 14-16, 18, 21-23 do not provide limitations which integrate the judicial exceptions into a practical application or amount to significantly more, and thus, similarly recite at least a mental process under the judicial exception.
Response to Arguments











Applicant's arguments filed 5/24/2022, pg. 14-15, in regards to the 35 USC 112(b) rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Applicant's arguments filed 5/24/2022, pg. 15-17, in regards to the prior art rejections to the pending claims have been fully considered are persuasive. Due to Applicant’s amendments and remarks, the rejections have been withdrawn. 
Applicant's arguments filed 5/24/2022, pg. 12-14, in regards to the 35 USC 101 rejections have been fully considered but they are not persuasive.
Applicant asserts, page 13-14, that the recited combination of features in claim 1 impose meaningful limitations on the abstract idea, which results in the claim, when considered as a whole, amounting to significantly more than the identified judicial exception. 
The examiner disagrees. For claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using the Internet to gather data, examiners can explain why these generic computing functions do not meaningfully limit the claim. Examiners should keep in mind that the courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014).
In this case, the additional elements of the “computing system”, and the “one or more computing devices” which are recited in the claim are generic hardware components which are not more than mere instructions to implement the abstract idea. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). Further, the “mapping vehicle” is not linked to the judicial exception at all in the claim, and “a computer-implemented method for determining autonomous vehicle operation domains, comprising…” as recited in the preamble is an intended use of the generic computer components recited in the claim. Therefore, claim 1 recites elements which merely implement the abstract idea by being used as a tool which performs the abstract idea.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), or that generally link the use of the judicial exception to a particular technological environment or field of use, examiners should explain why they do not meaningfully limit the claim.
In this case, the data inputs and outputs are insignificant extra-solution activity. The limitations “obtaining…data indicative of one or more capabilities of an autonomous vehicle” and “obtaining…data associated with a plurality of potential travel routes within an operational domain of the autonomous vehicle” are steps of gathering data for use in the claimed process. The limitation “sending… a mapping instruction, the mapping instruction instructing a mapping vehicle to generate autonomous vehicle map data for the autonomous vehicle in the operational domain” is an activity that is not integrated into the claim as a whole. Therefore, claim 1 recites extra-solution activities which are incidental to the primary process or product and are merely nominal or tangential additions to the claim.
Thus, the claims are ineligible. 
Conclusion	




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665